DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For any amendment filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application), in order to facilitate consideration of the amendment. 


Applicant’s Amendment
Acknowledgment is made of applicant’s amendment, filed 05 August 2021.  The changes therein and corresponding remarks have been considered.
No claims have been cancelled or added via the amendment.  Therefore, claims 1-18 remain pending in the application.  


Specification/Claim Informality Objections
In claim 17, line 9, “the second mode” should be --a second mode--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Particularly, claim 1 as amended now recites “terminate the first programming operation … without reference to a current or impending power loss event” (i.e., not in response to any power loss event).  
However, with reference to Fig. 8 of the present application, “[i]n step 830, the first programming operation is terminated in response to the detection of a power loss event” (see paragraph [0060] of the present application).  Similarly, with reference to Fig. 9, “[i]n step 930, the first programming operation is terminated in response to the detection of a power loss event” (see paragraph [0061] of the present application).  Also, paragraph [0036] of the present application (indicated in Remarks as providing support) states that “the host may assert a command (e.g., a write protect signal, or a special-purpose power loss algorithm command, or aborted due to a power loss event”; thus, the programming operation is aborted/ terminated in response to a power loss event.  
Therefore, the above identified subject matter in amended claim 1 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claims 11 and 17 as amended recites substantially the same subject matter identified above for amended claim 1, thus are rejected for the same reason above.

Claims 2-10, 12-16 and 18 respectively depend from claims 1, 11 and 17, thus are rejected for the same reason above.

--------------------------
Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1 as amended, it is unclear in the claim whether “a connected host device” in line 11 is intended to be same as or different from “a connected host device” in line 6 of the claim.

Claim 11 (in lines 6 and 12) and claim 17 (in lines 3 and 8) include the same issue as above, thus are rejected for the same reason above.

Claims 2-10, 12-16 and 18 respectively depend from claims 1, 11 and 17, thus are rejected for the same reason above.


Response to Arguments
Applicant’s arguments in Remarks, filed 05 August 2021, have been considered.  The arguments pertain to the applicant’s amendment and are moot because they do not apply to the new grounds of rejection presented above, necessitated by the applicant’s amendment.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (related to the amendment) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824